RECEDED ^ ^                                                ORIGINAL
     3H2015 .
  mvw 2015.             hr\
                        _m IHe
                            1 r\e                       -
Ec^ScVpi^CAuri 6V Criminal Appeals .
ce,fl,s:^k,c^        t\l(<Ln Tevn<.
                     r\iI£Ti\ni
                              \CK.a^
                                                     RECEIVED
                                                   r.nilRTnFP.RIWIINALAI
                                                   COURT   OF CRIMINAL APPEALS

                                                        "DEC 112015
            Jay AlanTSicfcan,
                                  titiWnef,         Abe! Acosta, Clerk
                                  V.


           Tkf SUc Of Te*rtS,

       yippellde UiLLSe Mb_. D^-H-ODi^'ClloURTOF CRIMINALAPPEALS
                Second Court ot Appeals


       Trial (W+ Mo -C*> 13-015 2
                Ml5Tin DkW+Coaff of f&rfer (Wy -

                  ftlllion Fbr Discefioi^arY Re\Jl&o

                           Pro 4, ^fcy A.I&fem #1*^5(07
                                       Sc) Chfringrcn (\d.
                 IoMe      o{ Cbtnienh                     &
                                                           aqt




jkKle tit C6n\e\r\h
                                                               //I

utafemevrk Reg&i/dmg lW hrqawitvis                               1
Ria}en\ev\\ 6r W\t Case
Sfcdevwenf or Tmceaural niijory
LyrtSUvvd ."for kkv/lCLO                                       1
I Tkrf. jnckstan of fke pavrtsLf - [ojuo LnsTnic-fLon
;    tin "H\e pui/usliweirfi ctvurge v/toWed -fke rLjkf -fc>
I    due COUirse ck Iouj guamn'fceJ by ar4ic/e I>&te»
\    15 ayvJ (T a-f -Hv i)o Cbnsi.
AfguMevvp                                                      4
                                                               5
Cermicdc of Sendee                                             5:




                               •   *
                  Index Gt f\uJhonhtS                   &3e



  Dakky si Safe. 236 Sco. ad l07ill3aCC.fl.fi92) . H, 5


Tfc.Gde Crwi-lW. M 37,07 %<f                    1,1,5,
1*. £ %). fr^f?at,a,3 _ .                               5,


CfliaSTiTCatolA
                                               V,5
T*. ttmi. ArllO Ufa)                        1, </ ,5,

//ppeiof/txr
appendItf 1                                       2j
'/Ippei/uJfV J                                    3,




                           U./
                Sfafewmt 6T Tne u%se
    hd-tW^r loos (OUTcs+etl ov\ 2-Md ai/icl tm^crfed E>
posa^s&tfyn ^f * djfemlr6lfec( -Sufosfcioce Din ll-2lrli i a
Smc UoJ Fklmy "Bvrf iaJos enhtmceA OJtHn kua pmr\
•Cm\fuMM\s>, He U-^lS ~n5(W gml/y by ^ Jotryzih 8-J27-W'
&wJ Senfcioce lb 17 years in ~T7D.£J. htmre. quAlrg
^dice at appeal, The mdlm tot nao fncl.ujas^Lfeir-
jaded 010 ?-2-W.
!

I rrppeaf i>Jtf£ TLWYeb perfected fk+(he &o(/teL&Lurra i
j/fppesk lia Fk CJorttav Tfc im/IflW Wo. 62-H-a303<U~i°/?,
jJlA(m^\AJ ^k^\Mf/ ft Jj avwJ memoraraiivv\ Dpman j
Wppencty BJ. TkLs ^^i/tcleA bJa± ainrwtei 6vo £-27-/51
]HfVe PA!?, is clue gA 11-30-16 a£W aa\ranl h edcinho^
jof-Hw _-h) -file PAfP. Kb irmKon w fefieaiAiry was u
                 Grounds TPf (\WkuJ                 -          i

37.(07 ,SceAbvn 4 i/toWes fit-e cfue Ctfuirse tP (ojuj prcn/tj-
£[dv\s zDr.fhe Tfc. Consh am devueJ ex rawcwALwipamof
4ifkf .oniKe tssu? #r pumsfiwenf.

                              i;
                 /Irgumenk qjjvL fltifWrlics
! fe-fitiaier cfaims -/fiat Ifm/kpersov?, fffc Khodsda/p
\Snc monfhs fa fuJo fiats, Cfffl' fcrwJs notd daeys/Oeapfe
ddfrdcd/ Melir en/ire f/fae offatf/diMedf TfleyVe
gicj/wy mav)/f)3 £ nJftff ff)e/r fmie mJad, andfify
gdendeady for reasons ff?eds mfenough woffl*
   IS Zi/te/enCC ffd if (S fl/MWim Aftold/edfj .fa ddzeflS
pr lie, ffd prisoners dd no/ s&n/e Me emfire- ^e^ftme
du.y fier dby —• becatise goodrime /S OuJirded'irife—
(y&rd/eSS. d ~fkp fengf/i 6r fhe Seiomme rei^derrd. '
j TfillS/ tubm MZ ffl/t£s s£fed 'r &ffie/e ffidmi /fir
\p£y d dnd "hiJ1 // is ei/dewee ffkd 'earf/.fl&rde''
teaewof a* /gm^dandezda&i/df /s &mdr in /$?
\Sedmce .tendered. f3&£J- V0)C2ditM ^dad~mmf&
\ Jfl ffydfesped, ajfian fne nosaxdbr tis&s ashd fo mr
fn/Wl KwdeS fl'resumpfwi/) t^oirf££&£*&#> Qivfearlyrer
Ictise Cr/s ffd frue"), Me pifcSecafr c£dndexp£iti\
pKp/tciffy: ffkd ff)e Jury /S rdperwihfrd £ CWl&der ife
pmh^hikSy f/dg<%df/jMe £aJ&rdedtJadjr flfdy^fioden ,
Tnt r/ardarfl JT itOmrrerd/trn ~w r&uy Ssdetflce. /eiAJerd
fifmosfff)e pmeacfrr sfahd /Ad A Z/udfe budfttfd
fafnisfn &mp/UJbdlP /£ ewinirm fer ques/rw? -fj/ppn^
Ecermp&Ylr /id ffus cfderdtt/)fiJLfiM^r^efSidy dip ^!
^aaddike recJuds, heioce, fie dhjic&M. '/3fc£*f Yd).
' mAetnc/'ir d

                            <7\._
               JamL JD^rueiiov) £)esedeJ
! n/ i&ge- 3 ddie "fburfe Cfia^e/ai paragraph 1) He
Jury cutis, /hfirml ifd fie defecdad"oucufe'fiegradedepd-
fme nrmcd6ef)ai/0r— file fader UttdedintMr)diepm~
sped d Gtrff *frzrd emdrefeaJe.
   The seccmdp&rajrapf? imfimW fieJury frkddie dt~
iendsrif.tdmhffie c?onSfc/eredf>r pzrafe andfins UMi/d
ue fdeasedafstme paid
\ Tie fAlndp&rmnaycf) informs ffieuunf fmf.faufibr
fhe fj^hLfli/e fdrvfe fiiuj appffani)^ fd fills defewcfaid
and DnefiSe, fie lU%dffie fendred fd acaulre Si/dcie^i/
ifiaf''and'^d'//Mr fib read ffy ofdie fbWSenfeoosp
\fz fieeowie ^eftfycfife 4rfartfe^ ( f/£<? and3 mmflls k
\fc/ £p f7 cfi&rs f/Lf fir&ndde ihfi fhJa fears mf f
fie&me ^fudfde fur re/e&JeX              /     -;
   Tie rwrfh pamgjr&ph imfirrM fie jtir</ find irk
impifcd/ceiife^ fi> defenwine ffie amotcd d godfiMe fid
IdffllM                  fink p&rfiedkr cteSe and. Umpre-
eficedo/e as fi> Aol> e^oad /ike appf/zs i) fwz dfeudmf-
   The fdmflafcfjzifcpfo 'wfbmTS fhejarp dkMsenfdfd
wacktf&id^dtyp fie fad ffdyyccd-fme itMifidfite aurud-
eddcidnf We itQaaMera/irn? fiufi fo dkf^,rdffiemimtd
fftof m<y fie ajujarddor fed—and" fid mfittmdr
fie (AAani4et m ld\ecf) ffip p^rde hu^> My fie ezppf/id
fid Ms fetefcedar dfiencfanf & fkirf' Qkvye fy.d See>
ipped/r d

                            3.